Citation Nr: 0905630	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-11 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating 
for residuals of a bilateral second toe 
phalangectomy with k-wire fixation of the right 
foot (claimed as hammertoe).

2.  Entitlement to service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army 
from June 1979 to December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine.

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in November 2008.  A 
transcript of that hearing is associated with the claims 
file.  He submitted additional evidence in the same month but 
waived RO review of that evidence, pursuant to 38 C.F.R. 
§ 20.1304(c) (2008).

The issue of entitlement to service connection for a 
bilateral knee disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right and left foot disability is manifested by 
chronic pain and no active range of motion for the second 
toes.






CONCLUSIONS OF LAW

1.  The criteria for a separate initial rating of 10 percent 
for the residuals of a second toe phalangectomy with k-wire 
fixation of the right foot have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5282 (2008).

2.  The criteria for a separate initial rating of 10 percent 
for the residuals of a second toe phalangectomy with k-wire 
fixation of the left foot have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5282 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  In this case, the Veteran was 
provided notice of the VCAA in January 2006, prior to the 
initial adjudication of his claims in the August 2006 rating 
decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence that the Veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the Veteran received Dingess notice in 
March 2007, including as it relates to the downstream 
disability rating and effective date elements of his claims.

As this case concerns an initial evaluation and comes before 
the Board on appeal from the decision which also granted 
service connection, there can be no prejudice to the Veteran 
in failing to give adequate 5103(a) notice for the service 
connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

The Board further concludes that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
have been identified and obtained, to the extent 
possible. The evidence of record includes service medical 
records, VA medical records, VA examination reports, and 
statements from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  Moreover, he was 
afforded a VA examination in June 2006.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, the development of the claims has 
been consistent with these provisions.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  A Higher Initial Rating for Residuals of a Bilateral 
Second Toe Phalangectomy

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  The schedule is based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The Veteran's disability is currently evaluated at the zero 
percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 5282, 
effective December 7, 2005. 

Diagnostic Code 5282, which pertains to hammer toes, provides 
a noncompensable rating for a single toes and a 10 percent 
rating is assigned for all toes, unilateral without claw 
foot.  A 10 percent is the highest rating assignable under 
this Diagnostic Code.  

In this case, service treatment records show a chronic 
bilateral toe condition and complaints of pain.  The Veteran 
underwent arthroplasty of the second toe bilaterally during 
service for correction of the condition.  The service 
treatment records noted that the Veteran had been seen 
numerous times for foot pain since the surgery.  A notation 
in the May 1983 service treatment record noted that the foot 
pain could be secondary to surgery.  In an October 1984 
Report of Medical History, the Veteran reported difficulty 
with his feet in that he experienced pain during cold weather 
and a hammer toe condition.

The Veteran underwent a VA examination in June 2006.  The 
Veteran complained of sharp pain in both of his feet where 
the second toe meets the foot.  He further stated that he 
could not stand for more than 60 minutes due to pain on 
standing and that his pain increased while walking.  He rated 
his pain as a 5 on a scale of 1 to 10 (10 being the worst).  
The Veteran does not take any medication for his condition.  
He reported flare-ups during weather changes and that during 
a flare-up he would rate his pain as a 7.  He stated that a 
flare-up would last an entire day and occur every three to 
six months.  He has stated that during a flare-up or after 
repetitive use his range of motion and function were more 
limited due to pain.  He does not use an assistive device for 
this condition.  The physical examination revealed well-
healed surgical scars over the top of each second phalanx.  
There was no tenderness to palpation.  Range of motion was 
without pain.  There was no movement of the proximal 
interphalangeal joint.  There was no active range of motion 
for the second toes bilaterally.  The ranges of motion for 
all other toe joints were normal.  The Veteran was able to 
rise onto his toes and heels, tandem walk, and rise from a 
squat without difficulty.  His gait was slightly wide-based 
with out pointing toes.  The Veteran reported that he was not 
having a flare up at that time.  The Veteran did not report 
for x-rays.  The Veteran was diagnosed with bilateral second 
toe phalangectomy with k-wire fixation and bilateral pes 
planus.

In this case, the Board finds no evidence to suggest hammer 
toes of all toes, unilateral without claw foot.  
Nevertheless, 38 C.F.R. § 4.59 is directly applicable here.  
Under this regulation, actually painful, unstable, or 
malaligned joints, due to healed injury, are deemed entitled 
to at least the minimum compensable rating for the joint.  
See also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 
38 C.F.R. §§ 4.40, 4.45.  Moreover, the Board is mindful that 
Diagnostic Code 5282 concerns only unilateral hammer toe 
disabilities.  There is accordingly no basis for a single 
evaluation in this case (though certain code sections, such 
as Diagnostic Codes 5276 and 5278, do contemplate bilateral 
disabilities in the assignment of a single evaluation for a 
foot disability).  Rather, separate 10 percent evaluations 
are warranted, particularly in view of the Veteran's pain 
complaints and the symptoms shown upon examination.  To this 
extent, the appeal is granted.

The Board is further aware of Diagnostic Code 5284, under 
which a 20 percent evaluation is assigned for a moderately 
severe foot disability.  Given that the Veteran's disorder 
bilaterally only involves one toe and that he was able to 
rise onto his toes and heels, tandem walk, and rise from a 
squat without difficulty on examination, there is no basis 
whatsoever for finding this disability, for both feet, to be 
more than moderate in degree.

Lastly, the Board notes that there is no evidence of record 
that the Veteran's disability causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or have necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards are rendered impracticable.  The 
June 2006 VA examination report reflects that the Veteran is 
employed, with no unusual interference due to the toe 
problems.  In this case, there is no evidentiary basis in the 
record for a higher rating on an extra-schedular basis.  
Hence, the Board is not required to remand this matter for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extraschedular evaluation.   

Overall, the evidence supports separate 10 percent 
evaluations for right and left residuals of a second toe 
phalangectomy with k-wire fixation.  To this extent, the 
appeal is granted.  38 C.F.R. §§ 4.3, 4.7.


ORDER

A 10 percent initial rating for residuals of a second toe 
phalangectomy with k-wire fixation of the right foot is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

A 10 percent initial rating for residuals of a second toe 
phalangectomy with k-wire fixation of the left foot is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.




REMAND

Service treatment records reflect multiple complaints of knee 
problems and bilateral knee pain.  The Veteran also 
complained of "locked" knees that caused him to fall.  The 
records noted crepitus patellar of the right and left knee.  
The Veteran was also noted to have patellofemoral syndrome in 
a September 1981 service treatment record.  In an October 
1984 Report of Medical History, the Veteran reported 
difficulty with "tricked" or locked knees.  VA treatment 
records reflect a diagnosis of arthralgia of the knees.  A VA 
examination is warranted to determine the current nature, 
extent and etiology of the Veteran's bilateral knee 
disability, and to determine if the Veteran's condition is 
related to or had their onset during service.  Pursuant to 
the VCAA, such an examination is required to adjudicate the 
Veteran's claim.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 
3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination, with the 
appropriate examiner, to determine the 
nature and etiology of his claimed 
bilateral knee disorder.  The Veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the bilateral knee 
disorder is etiologically related to the 
Veteran's period of active service.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the Veteran's claim should 
be reajudicated.  If the determination of 
the claim remains adverse to the Veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
this matter.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


